James S. Brown, J.
Motion for an order directing defendants to furnish a copy of the report of the physical examination of plaintiff by defendants’ doctor.
The motion is granted, with $10 costs. (See Martin v. La Fonte. 53 N. Y. S. 2d 415; Gooch v. Blanch, 14 Misc 2d 396; Baum v. Nussenbaum, 19 Misc 2d 474.) The fact that the examination was voluntarily given should not militate against plaintiff, who might have insisted on a motion being made under section 306 of the Civil Practice Act, in which case the order would provide for furnishing of a copy of the doctor’s report to plaintiff.
In the light of the present practice and the tendency of the court toward a full disclosure' of the claims of litigants, attorneys should not be compelled to move for relief which should be freely given without application to the court, thereby saving their time and the time of the court to the benefit and advantage of other litigants.
Settle order on notice.